Citation Nr: 1626206	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-42 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches, to include as due to Gulf War illness.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine disorder, to include as due to Gulf War illness.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability (to include depression and insomnia), to include as due to Gulf War illness.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a disability manifested by hair loss, to include as due to Gulf War illness.
   
5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for astigmatism.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to October 1992.  He was stationed in the Persian Gulf from August 1990 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 1993 and May 2008 rating decisions by the Department of Veterans Affairs (VA).  

In June 1993, the RO, in pertinent part, denied entitlement to service connection for glaucoma and astigmatism.  The Veteran filed a timely notice of disagreement in September 1993, and perfected the appeal in November 1993.  The RO issued a Supplemental Statement of the Case (SSOC) in July 1994 and December 1997.  For reasons unclear from the record, the RO did not transfer the perfected appeal to the Board.  The Board has jurisdiction over an appeal once it is perfected.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  The Veteran need do nothing 
more to obtain Board review.  The Board finds nothing in the record that vitiates its jurisdiction nor is there any reason to abrogate its responsibility to take jurisdiction over the instant appeal as pending since 1993.
In May 2008, the RO, in pertinent part, declined to reopen the previously denied claims of entitlement to service connection for headaches, a cervical spine disorder, a disability manifested by hair loss, and "depression, psychophysiological insomnia."  The Veteran also claims a nervous condition and memory loss as the result of his active duty service.  "Multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims."  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board has recharacterized the scope of the psychiatric disability claim without prejudice to the Veteran.  

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The issues of entitlement to service connection for an acquired psychiatric disability, glaucoma, and astigmatism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1997 rating decision declined to reopen the Veteran's claims of entitlement to service connection for a cervical spine disorder and a psychiatric disability.
 
2.  Evidence associated with the claims file since the December 1997 rating decision was not of record at the time of the December 1997 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for cervical spine disorder and a psychiatric disability.

3.  A September 2002 administrative decision declined to reopen the Veteran's claim of entitlement to service connection for headaches and a disability manifested by hair loss.
4.  Evidence associated with the claims file since the last final September 2002 administrative decision was not of record at the time of the September 2002 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for headaches.

5.  Evidence associated with the claims file since the last final September 2002 administrative decision does not raise a reasonable possibility of substantiating the hair loss claim.

6.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed headaches are related to service.

7.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed degenerative joint disease, cervical spine, is related to service.


CONCLUSIONS OF LAW

1.  A December 1997 rating decision that denied service connection for a cervical spine disorder and a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a cervical spine disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  A September 2002 administrative decision that denied service connection for  headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

5.  Evidence submitted to reopen the claim of entitlement to service connection for headaches is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  A September 2002 administrative decision that denied service connection for a disability manifested by hair loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

7.  Evidence received since the September 2002 decision is not new and material; the claim for service connection for a disability manifested by hair loss is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.381, 4.150, 20.1103 (2015).

8.  Headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

9.  Degenerative joint disease, cervical spine, was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  A June 2007 pre-adjudication letter notified the Veteran of the information and evidence needed to substantiate his hair loss claim as well as the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA satisfied its duty to notify. 

VA has complied with its duty to assist the Veteran in the development of his hair loss claim.  The evidence of record includes service treatment records, VA treatment records, private treatment records, SSA records, the Veteran's testimony, and lay statements.  

No examination was provided for the request to reopen the hair loss claim.  As to this claim, a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2015).  As set forth below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for a disability manifested by hair loss.

Finally, neither the Veteran nor his representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  New and Material Evidence

A May 1995 rating decision denied the Veteran's claim of entitlement to service connection for headaches on the basis that the record did not show the condition was incurred in or aggravated by service.  The relevant evidence of record at the time of the May 1995 rating decision consisted of service treatment records, a March 1993 VA examination report, and VA treatment records dated from August 1993 to February 1995.  The Veteran did not file a notice of disagreement after the May 1995 rating decision.  

In August 1995, the Veteran submitted a claim for "Persian Gulf Syndrome."  The RO construed this document as a request to reopen the previously denied headaches claim.  The Veteran also submitted a VA Form 21-4138 and VA treatment records dated from June 1995.  A few months later, the Veteran submitted VA treatment records dated from January to February 1996. 
A December 1997 rating decision (1) denied the Veteran's claim of entitlement to service connection for degenerative joint disease, cervical spine, on the basis that the record contained no objective medical evidence of a chronic undiagnosed illness; (2) declined to reopen the Veteran's claim of entitlement to service connection for headaches; (3) denied the Veteran's claim of hair loss on the basis that a compensable evaluation did not exist after his return from the Persian Gulf; and (4) denied the Veteran's claim of entitlement to service connection for a psychiatric disability on the basis that it neither occurred in nor was caused by service.  The relevant evidence of record at the time of the December 1997 rating decision consisted of service treatment records, March 1993 and February 1996 VA examination reports, VA treatment records, the Veteran's hearing testimony, and Social Security Administration (SSA) records.  The Veteran did not file a notice of disagreement after the December 1997 rating decision.  Therefore, the December 1997 rating decision is final based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2015).

A September 2002 administrative decision declined to reopen the Veteran's claims of entitlement to service connection for hair loss and headaches on the basis that he had not submitted new and material evidence.  The Veteran did not file a notice of disagreement after the September 2002 administrative decision.  

If new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.  In essence, Beraud holds that, when evidence received within one year of notice of the adverse rating decision, the claim remains pending until VA provides a "directly responsive" determination that the evidence was not new and material.  Id. at 1407; see Mitchell v. McDonald, 27 Vet. App. 431 (2015); see also Hayre v. Principi, 188 F. 3d 1327, 1333 (Fed. Cir. 1999) (grave procedural error may vitiate finality of prior RO decision).

Headaches, Cervical Spine

The RO received VA treatment records and a VA Form 21-4138 within one year after the May 1995 rating decision.  However, a December 1997 rating decision acknowledged this evidence.  The unappealed rating decision in December 1997 denied the Veteran's request to reopen the previously denied headaches claim on the basis that the disability resulted from a known clinical diagnosis of cephalgia, which neither occurred in nor was caused by service.  The December 1997 rating decision also denied service connection for degenerative joint disease, cervical spine, on the basis that no objective medical evidence of a chronic undiagnosed illness involving degenerative joint disease cervical spine subject to service connection was shown in the service treatment records.  The December 1997 rating decision denied service connection for hair loss on the basis that a compensable evaluation for hair loss was not shown to have existed.  The Veteran did not file a notice of disagreement after the December 1997 rating decision.  Therefore, the Veteran had notice that the evidence was considered and an opportunity to appeal the decision the denied beneifts based upon that evidence.  See Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  Therefore, the December 1997 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In May 2007, the Veteran submitted a claim to reopen the issues of entitlement to service connection for headaches and a neck disability.  The relevant evidence of record received since the May 1995 and December 1997 rating decisions include the Veteran's April 2015 hearing testimony regarding continuity of symptomatology from shortly after he returned from the Persian Gulf to the present day.  This evidence is "new" in that it was not of record at the time of the May 1995 and December 1997 decisions.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156.  

The headache and cervical spine claims were previously denied on the basis that the evidence did not show that the conditions were incurred or aggravated in service and could not be attributed to an undiagnosed illness.  Therefore, the new evidence includes competent and credible evidence which relates to an unestablished fact necessary to substantiate the Veteran's claims and the new evidence creates a reasonable possibility of substantiating the claims.  As the new evidence is also material, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513, 516 (1996) (concluding that "where evidence supports service incurrence of an injury, the Board may not, on the one hand, deny the claim for lack of medical evidence and later, when medical evidence is submitted, refuse to reopen the claim due to the lack of evidence of service incurrence").  

Psychiatric Disability

In May 2007, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a psychiatric disability.  Newly submitted evidence includes VA treatment records, SSA records, and the Veteran's lay statements and hearing testimony.  The Veteran has testified that his currently diagnosed psychiatric disability is due to his service-connected disabilities.  See Hearing Transcript at 15.  Although the Veteran now seeks service connection on a secondary basis, a new theory of entitlement, without new and material evidence to support that theory, does not require that the previously denied claim be reopened.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  However, a March 2009 VA treatment record contains a diagnosis of insomnia, a diagnosis not previously of record.  Given this new diagnosis, the Board finds that new and material evidence has been received, and the claim is reopened.  

Hair Loss

In May 2007, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a disability manifested by hair loss.  Newly submitted evidence includes VA treatment records, SSA records, and the Veteran's lay statements and hearing testimony. 

The evidence before VA at the time of the most recent prior final decision consisted of post-service private and VA medical records, VA examination reports, and the Veteran's lay statements and hearing testimony.  The medical records did not reflect any treatment or a diagnosis concerning hair loss.  Indeed, a January 1994 Persian Gulf War Registry examination report shows that the Veteran denied a history of hair loss.  

The new evidence received in support of the claim to reopen does not show that the Veteran has a disability manifested by hair loss.  The medical records do not reflect any treatment or a diagnosis concerning hair loss.  The lay statements are cumulative and redundant of the lay statements already of record.  During the hearing, the Veteran explained that initially his hair came out in clumps after returning from the Persian Gulf, but that now his hair loss is "very rare."  Hearing Transcript at 22.  Further, the Board notes that the December 1997 rating decision denied service connection for hair loss on the basis that it had resolved.

The Board finds that the evidence received since the last final decision does not raise a reasonable possibility of substantiating the claim.  To the extent that the Veteran contends that such disability is related to service or is a manifestation of an undiagnosed illness associated with his service in Southwest Asia, the Board observes that these contentions were previously before VA at the time of the prior final decision.  The reiteration of these contentions has not added any details that raise the totality of the evidence to the point where it indicates that service connection may be warranted.  See Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening the claim only to deny it without providing assistance would be a hollow, technical decision.  There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.").  Accordingly, this cumulative contention is not new and material. 

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for a disability manifested by hair loss is not new and material, and does not serve to reopen the claim of service connection.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.


III.  Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Headaches

The Veteran's May 1982 service enlistment examination was negative for any head abnormalities.  In November 1983, the Veteran denied a history of frequent headaches.  In October 1987, the Veteran was treated for complaints of a headache, congestion, and sore throat; the diagnosis was viral upper respiratory infection.  A December 1988 periodic examination was also negative for any head abnormalities.  

After separation from service, a November 1993 VA treatment record shows that the Veteran reported a two-year history of headaches.  

During a January 1994 VA Gulf War examination, the Veteran reported that he began having headaches in November 1991, and that he had 2-3 headaches per week.  A neurological examination and an MRI were both normal.  The diagnosis was "?tension type headaches."  
A September 1994 VA treatment record indicates that the Veteran complained of headaches.  A February 1995 VA treatment record contains a diagnosis of mixed component, migraine and muscular contraction.  A June 1995 private treatment record shows that he received emergency treatment for a severe headache of several days' duration as well as vomiting, chills, and weakness.  The initial diagnosis was cephalgia; however, meningitis was subsequently diagnosed.  A September 1995 VA treatment record shows that the Veteran reported a two-year history of headaches.

A May 2007 private treatment record contains a diagnosis of headaches.

In an April 2015 transcript of a hearing before the Board, the Veteran stated that he started having headaches approximately six months after returning from Saudi Arabia.  In 1992, he started working as a security guard, but had to quit two years later because of chronic headaches.  He stated that his headaches have "come and gone" since that time. 

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed headaches are related to active service.  The Veteran has a current diagnosis of headaches.  The Veteran is competent to report that he experienced headaches shortly after returning from Saudi Arabia and continuing since that time.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The timing of the onset of te headaches tends to suggest that they may be associated with service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (inferences of causation based upon the timing of the onset of symptoms are within the competence of lay adjudicators).  Furthermore, there is no evidence tending to suggest a non-service cause.  Based upon the totality of the evidence, the Board give the Veteran the benefit of the doubt as the cause of the condition.

Cervical Spine

The Veteran's May 1982 service enlistment examination was negative for any neck abnormalities.  A December 1988 periodic examination was also negative for any neck abnormalities.  
During a January 1994 VA Gulf War examination, the Veteran reported that he began having neck pain and stiffness in November 1991.  An examination of the neck revealed no palpable mass.

Post-service VA treatment records show that the Veteran denied neck stiffness in September 1993.  The Veteran complained of neck pain again in September 1994, June 1995, and September 1995; he was eventually diagnosed with cervical spine degenerative joint disease.  

A May 2007 private treatment record contains a diagnosis of degenerative cervical disc.

In an April 2015 transcript of a hearing before the Board, the Veteran stated that he started having neck pain approximately six months after returning from Saudi Arabia.  He stated that he has experienced neck pain since that time. 

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed cervical spine disorder is related to active service.  The Veteran has a current diagnosis of degenerative joint disease.  The Veteran is competent to report that he experienced neck pain shortly after returning from Saudi Arabia and continuing since that time.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As above, the Board concludes that he benefit of the doubt should be given to the Veteran in this case based upon the timing of the onset of symptoms and the lack of evidence suggesting a non-service-connected cause.


ORDER

Service connection for headaches is granted.

Service connection for degenerative joint disease, cervical spine, is granted.

The application to reopen a claim for service connection for an acquired psychiatric disability is reopened.
The application to reopen a claim for a disability manifested by hair loss is denied.


REMAND

Psychiatric Disability

There are outstanding medical records that need to be obtained.  Specifically, a March 2009 VA fibromyalgia examination report shows that the Veteran reportedly was being treated for depression.  

In addition, a VA psychiatric examination is also necessary.  A January 2016 VA fibromyalgia examination report lists depression as one of the Veteran's symptoms.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Glaucoma and Astigmatism

Reexaminations will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  Here, no VA eye examination has been performed since March 1993.  On remand, the Veteran should be scheduled for a VA examination to determine the cause of any currently diagnosed glaucoma and astigmatism. 

Accordingly, the case is REMANDED for the following action:

1. Send a new notice letter in accordance with the Veterans Claims Assistance Act of 2000.  The letter should specifically notify the Veteran of the information and evidence necessary to substantiate his claim of service connection for an acquired psychiatric disability on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.
2. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for glaucoma and astigmatism since January 1998, and depression since January 2009.  All pertinent records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3. After 1-2 have been completed to the extent possible, schedule a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability, to include depression and insomnia.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner should review all of the relevant service treatment records and post-service medical records contained in the claims folder, take a detailed history from the Veteran with regard to the onset and progression of any currently diagnosed psychiatric disability, and provide the following opinions:

(a) Is it at least likely as not, i.e., 50 percent or greater probability, that any currently diagnosed psychiatric disability is related to the Veteran's period of active military service?  In answering this question, the examiner should address lay statements from the Veteran regarding continuity of symptomatology since service.  The reviewer should set forth the medical reasons for accepting or rejecting the statements of continuity of symptoms since service.
(b) Is it at least as likely as not, i.e., 50 percent or greater probability, that any currently diagnosed psychiatric disability has been caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability? (If the Veteran is found to have a disability that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.)  

A full and complete rationale for all opinions expressed must be provided.  If an examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. After 1-2 have been completed to the extent possible, schedule a VA examination to determine the nature and etiology of any currently diagnosed glaucoma and astigmatism.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner should review all of the relevant service treatment records and post-service medical records contained in the claims folder, take a detailed history from the Veteran with regard to the onset and progression of any currently diagnosed glaucoma and astigmatism, and provide the following opinion:

Is it at least likely as not, i.e., 50 percent or greater probability, that any currently diagnosed glaucoma and astigmatism is related to the Veteran's period of active military service?  In answering this question, the examiner should address lay statements from the Veteran regarding continuity of symptomatology since service.  The reviewer should set forth the medical reasons for accepting or rejecting the statements of continuity of symptoms since service.

5. Thereafter, readjudicate the issues on appeal. If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


